Exhibit 10.1


100 Pier 1 Place
Fort Worth, Texas  76102


[pier1.jpg]




May 6, 2019


Ms. Nancy A. Walsh






Re:
Letter Agreement regarding Executive Severance Agreement (“Severance
Agreement”), dated January 25, 2018, by and between Nancy A. Walsh (“Executive”)
and Pier 1 Imports, Inc. and its related affiliates and subsidiaries (“Pier 1”
or “Company”)



Dear Ms. Walsh:


In connection with your departure from the Company on April 17, 2019, and in
consideration of the mutual promises and covenants set forth in the Severance
Agreement,  Company and Executive hereby agree as follows:


1.
Subject to the specified outplacement services described in item 2 below, the
Company will provide Executive the Salary Continuation and other benefits
outlined in Section 1(a) of the Severance Agreement.



2.
The Company agrees to pay Challenger, Grey & Christmas, Inc. the sum of $15,000
for  Executive’s outplacement services.  Payment shall be made directly to
Challenger, Grey & Christmas, Inc. upon receipt of its invoice for outplacement
services.  The payment described in this Section 2 satisfies any and all
obligations of the Company to provide outplacement services pursuant to Section
1(a)(ii) of the Severance Agreement.



3.
The Company hereby waives the non-competition provisions set forth in Section
4(c) of the Executive Agreement and any related non-competition provision by and
between the Company and Executive.



4.
The non-disparagement provision set forth in Section 6 of the Severance
Agreement is hereby modified to be mutual between the parties.  Specifically,
the Company shall be under the same duty not to disparage Executive as Executive
is not to disparage the Company.



5.
The Company will not require Executive to repay any portion of the retention
award paid pursuant to that certain First Amended and Restated Retention Award
Agreement dated January 8, 2019, by and between Executive and Company, or sums
previously paid to Executive or on Executive’s behalf in connection with
Executive’s relocation to Texas in 2018.

--------------------------------------------------------------------------------

The offer of Severance Benefits and the amendments and modifications set forth
in this letter agreement are contingent upon Executive executing and returning
to the Company the General Release and Waiver attached hereto as Exhibit A.  If
the General Release and Waiver is not signed within the time specified in the
General Release and Waiver or is signed but subsequently revoked, Executive will
not continue to receive any Severance Benefits otherwise payable under
subsection 1(a) of the Severance Agreement and the amendments and modifications
set forth herein will be void.


This offer remains open until 5:00 o’clock p.m. (Ft. Worth, Texas time) on the
twenty-first (21st) day following your receipt of this letter so that you will
have at least twenty-one (21) days to consider the offer.  After you sign the
General Release you may revoke your signature, in writing, within seven (7) days
(“Revocation Period”).  If you revoke your signature you will not receive any
Severance Benefits.  Please return your signed Severance Agreement to Pier 1
Imports, Attn: Christine C. Murray, 100 Pier 1 Place, Fort Worth, Texas 76102.


All capitalized terms used in this letter agreement, unless specifically defined
herein, have the same meanings attributed to them in the Severance Agreement. 
Except as amended by this letter agreement, the Severance Agreement remains
unchanged and in full force and effect.  If there is any conflict between the
provisions of the Severance Agreement and the provisions of this letter
agreement, the provisions of this letter agreement shall control.


If you have any questions regarding this letter or the Severance Agreement,
please contact me at (817) ___-____.


 
Very truly yours,
 
Pier 1 Services Company,
 
By: Pier 1 Holdings, Inc., its managing trustee
 
 
 
By: /s/ Christine C. Murray
 
Name: Christine C. Murray
 
Title: Executive Vice President, Human Resources & CHRO
 
 
Acknowledge and Agreed:
 
 
 
 
 
/s/ Nancy A. Walsh
 
Nancy A. Walsh
 
 
 
Date: May 10, 2019
 
 
 
Encl.: Exhibit A – General Release and Waiver  

--------------------------------------------------------------------------------



[pier1.jpg]

 
 

EXHIBIT A

 
NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE
(21) DAYS. YOU MAY NOT SIGN IT UNTIL ON OR AFTER YOUR LAST DAY OF WORK. IF YOU
DECIDE TO SIGN IT, YOU MAY REVOKE THE GENERAL RELEASE AND WAIVER WITHIN SEVEN
(7) DAYS AFTER SIGNING. ANY REVOCATION WITHIN THIS PERIOD MUST BE IMMEDIATELY
SUBMITTED IN WRITING TO GENERAL COUNSEL, PIER 1 IMPORTS, INC., 100 PIER 1 PLACE,
FORT WORTH, TEXAS, 76102. YOU MAY WISH TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS DOCUMENT.
 
GENERAL RELEASE AND WAIVER
 
In consideration of the severance benefits that are described in the attached
Executive Severance Agreement, as amended and modified by that certain letter
agreement by and between myself and Pier 1 Imports (hereinafter defined) dated
May 10, 2019, I, for myself, my heirs, administrators, representatives,
executors, successors and assigns, do hereby release Pier 1 Imports, Inc., its
subsidiaries and affiliates and its and their respective current and former
agents, subsidiaries, affiliates, related organizations, employees, officers,
directors, shareholders, attorneys, successors, and assigns (collectively, “Pier
1 Imports”) from any and all claims of any kind whatsoever, whether known or
unknown, including but not limited to those claims arising out of, or connected
with, my employment with Pier 1 Imports and the termination of my employment.
This General Release and Waiver includes, but is not limited to, all claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866
(42 U.S.C. § 1981), the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Employee Retirement Income Security Act (“ERISA”), the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Worker
Adjustment and Retraining Notification Act, the Family and Medical Leave Act,
the Equal Pay Act, and any other federal, state or local constitution, statute,
regulation or ordinance, all common law claims including, but not limited to,
claims for wrongful or retaliatory discharge, intentional infliction of
emotional distress, negligence, defamation, invasion of privacy and breach of
contract, and all claims under any Pier 1 Imports policy, handbook or practice,
to the fullest extent permitted under the law.


This General Release and Waiver does not apply to any claims that may arise
after the date I sign this General Release and Waiver or any benefits I am
entitled to under my Executive Severance Agreement dated January 25, 2018. Also
excluded from this General Release and Waiver are any claims that cannot be
waived by law and any rights or claims I may have to benefits accrued under
benefit plans maintained by Pier 1 Imports and governed by ERISA.

 
I understand that nothing contained in this General Release and Waiver limits my
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”).  I further understand that this General
Release and Waiver does not limit my ability to communicate or share information
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agencies.  However, based on
my release of claims set forth in this General Release and Waiver, I understand
that I am releasing all claims and causes of action that I might personally
pursue or that might be pursued in my name and, to the extent permitted by
applicable law, my right to recover monetary damages or obtain injunctive relief
that is personal to me in connection with such claims and causes of action.

 
I also waive any right to become, and promise not to consent to become, a
participant, member, or named representative of any class in any case in which
claims are asserted against Pier 1 Imports that are related in any way to my
employment or termination of employment at Pier 1 Imports, and that involve
events that have occurred as of the date I sign this General Release and Waiver.
If I, without my knowledge, am made a member of a class in any proceeding, I
will opt out of the class at the first opportunity afforded to me after learning
of my inclusion. In this regard, I agree that I will execute, without objection
or delay, an “opt-out” form presented to me either by the court in which such
proceeding is pending, by class counsel or by counsel for Pier 1 Imports.

--------------------------------------------------------------------------------

I have read this General Release and Waiver and understand all of its terms.

 
I have signed it voluntarily with full knowledge of its legal significance.


I have had the opportunity to seek, and I have been advised in writing of my
right to seek, legal counsel prior to signing this General Release and Waiver.

 
I was given at least twenty-one (21) days to consider signing this General
Release and Waiver. I agree that any modification of this General Release and
Waiver Agreement will not restart the twenty-one (21) day consideration period.
 

I understand that if I sign the General Release and Waiver, I can change my mind
and revoke it within seven (7) days after signing it by notifying the General
Counsel of Pier 1 Imports in writing at 100 Pier 1 Place, Fort Worth, Texas
76102. I understand the General Release and Waiver will not be effective until
after the seven (7) day revocation period has expired.


I understand that the delivery of the consideration herein stated does not
constitute an admission of liability by Pier 1 Imports and that Pier 1 Imports
expressly denies any wrongdoing or liability.
 

Date:  May 10, 2019
Signed by:
/s/ Nancy A. Walsh
 
 
Nancy A. Walsh
 
 
 
 
Witness by:
/s/
